Citation Nr: 1724161	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, claimed as a residual of a right ear abscess/infection.

3.  Entitlement to service connection for right ear hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for service connection for right ear infections.

5.  Entitlement to service connection for right ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He also served with the United States Army Reserves from December 1965 to December 1969 and from November 1973 to November 1994, including a two week period of active duty for training (ACDUTRA) from July 16, 1988, to July 30, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the October 2009 reconsideration decision, the RO denied service connection for diabetes mellitus.  In the May 2014 rating decision, the RO denied service connection for right ear hearing loss and reopened and denied the claim for service connection for right ear infections.  

The Board previously denied the claim for service connection for residuals of a right ear abscess/infection in July 2006 on the basis that the Veteran had no current right ear disability.  In light of this and of the Veteran's assertions that his presently claimed right ear hearing loss and right ear infections are residuals of the inservice right ear infection, the Board finds that the finality of the July 2006 Board decision applies to both right ear claims.  That is, the Board must first address whether new and material evidence has been submitted to reopen claims for service connection for right ear infections, as well as for right ear hearing loss before reviewing the underlying merits of these service connection claims.  38 U.S.C.A. § 5108 (West 2014).  Moreover, while it appears that the RO reopened the claim for service connection for right ear infections in May 2014 and reviewed the claim on the merits, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In April 2011 the Veteran testified before a Decision Review Officer at the RO, and in March 2017 he testified before the undersigned Veterans Law Judge in Washington, D.C.  Transcripts from both hearings are of record.  

The Veteran's appeal of the May 2014 rating determination denying service connection for right ear hearing loss and right ear infections has not been certified to the Board, although the appeal has been perfected for appellate review.  See 38 C.F.R. § 20.200.  In light of this and the fact that the undersigned took hearing testimony on these issues in March 2017, the Board finds that there is no bar to taking jurisdiction over these issues at this time.  This is especially so when considering the Board's decision below to reopen these claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issues of entitlement to service connection for right ear hearing loss and for right ear infections are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2006 Board decision, the Board denied the Veteran's claim for service connection for residuals of a right ear abscess/infection.   The Veteran did not appeal this decision or request reconsideration of the Board decision and it is therefore final. 

2.  The evidence received since the July 2006 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss, claimed as a residual of right ear abscess/infection.  

3.  The evidence received since the July 2006 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for right ear infections.  

4.  The Veteran's diabetes mellitus first manifested in 1989, which was after his period of active duty from December 1963 to December 1965 and after his period of ACDUTRA in 1988 and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The July 2006 Board decision that denied service connection for residuals of a right abscess/infection is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1100 (2016).

3.  Evidence received since the July 2006 Board decision is new and material and the claim for service connection for right ear hearing loss, claimed as a residual of a right ear abscess/infection, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  Evidence received since the July 2006 Board decision is new and material and the claim for service connection for right ear infections is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In regard to the claim for service connection for diabetes mellitus, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016) in a May 2008 letter.  

VA's duty to assist contemplates that VA will assist a claimant in obtaining records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for service connection for diabetes mellitus in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Unfortunately the Veteran's service treatment records from his period of active duty from December 1963 to December 1965 could not be obtained despite adequate attempts to obtain these records.  See VA's July 2002 formal finding of the non availability of the Veteran's service treatment records from December 1963 to December 1965.  However, relevant service treatment records regarding the Veteran's ACDUTRA service in July 1988 and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in July 2011 and testified at a Board hearing before the undersigned in March 2017.  During the hearing the undersigned clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing. See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In light of the above, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and the claimant will not be prejudiced as a result of the Board's adjudication of the claims being decided below.

II.  Service Connection for Diabetes Mellitus

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As diabetes mellitus is considered to be chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim with respect to active duty service.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

While the presumption of soundness under 38 U.S.C.A. § 1111 (every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto) applies to a Veteran who achieved "veteran" status through a prior period of active duty and who claims a disability that incurred during a later period of ACDUTRA, the presumption does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008).  

However, the Court in Hill v. McDonald, noted that, "as a practical matter, ACDUTRA [v]eterans are not provided with routine examinations" and, therefore, "there will likely be an absence of evidence as to a condition that preexisted a period of ACDUTRA and whether that condition was aggravated during that distinct period of ACDUTRA." Id. at 253   (internal quotations omitted).  The Court noted its prior holdings in Smith, supra and Donnellan v. Shinseki, 24 Vet.App. 167, 172-74 (2010), that the presumption of aggravation is not applicable to a claim based on ACDUTRA. Id. at 250. The Court distinguished the facts in Hill, however, finding that the veterans in the prior cases had sought benefits for a single disability based on the specified period of ACDUTRA, whereas the appellant in Hill was claiming multiple disabilities as incurred during one period of ACDUTRA, and service connection had already been granted for one disability for that period. Id.  Ultimately, the Court held that (1) where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA; and (2) an entrance examination given prior to the period of ACDUTRA is not necessary for the application of the presumption of aggravation where the baseline severity of the preexisting condition can be determined through other contemporaneous evidence.  Id. at 246

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts and Discussion

Military treatment records show that the Veteran's blood sugar glucose was 111 on an over 40 screening worksheet in April 1986.    

Group Health Association treatment records in May 1988 show that the Veteran was notified that a random glucose test had revealed a reading of 264.  These records also note that he had glucose intolerance and was borderline diabetic.  A June 1988 treatment record shows that the Veteran's weight was up to 198 pounds and he had had the "scare of [his] life."  He was assessed at that time as having poorly controlled blood sugar with a risk factor for diabetes.  

Service treatment records show that while attending annual training in July 1988 the Veteran developed a right ear infection and Bell's palsy and was prescribed prednisone for approximately two weeks.  According to an August 1988 private treatment record, the Veteran had been off of steroids for one week and was noted during that time to have glucose intolerance.  A September 1988 treatment record from Group Health Association states that the Veteran had developed Ramsay Hunt Syndrome (herpes zoster) while in army summer camp and had had a resolution of the illness without any apparent sequelae.   

The Veteran reported at an office visit in September 1989 that he had had a blood sugar of over 300 at a recent work check up one week earlier and he requested a fasting blood sugar test.  He was assessed as having rule out diabetes mellitus and was started on Micronase, 5 mg.  A November 1989 treatment record from Group Health Insurance notes that the Veteran presented for an initial office visit and had newly-diagnosed non-insulin diabetes mellitus.    

Treatment records from Group Health Association from 1991 to 1993 show that the Veteran continued to be monitored for his diabetes.  In an August 1999 statement, he informed VA that his doctor was putting him on insulin.  He added that he had taken Prednisone in April 1994 and in March 1997 for asthma.

As the facts above show, the Veteran was first diagnosed as having diabetes mellitus in November 1989.  It is unfortunate that his service treatment records for his period of active duty from December 1963 to December 1965 are unavailable for review despite reasonable efforts to obtain them.  However, the Veteran is neither claiming that his diabetes mellitus developed during this period of active duty nor is there any evidence to suggest as much.  In fact, the Veteran reported at a VA examination in September 2008 that he was not certain about the dates that he was first treated for diabetes, but believed that it was in the mid 1990s.  There is also a November 1994 medical record from Human Group Health Insurance which notes that the Veteran had been diabetic for approximately two and a half to three years and that he was on Micronase.  

Thus, as diabetes mellitus is not noted until after the Veteran's two week period of ACDUTRA in July 1988, and there is nothing to suggest that there were characteristic manifestations sufficient to identify the disease process during his ACDUTRA service in July 1988, service connection under 38 C.F.R. § 3.303 (b) is not warranted.  Also, as previously noted, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

Regarding the provisions of 38 C.F.R. § 3.303(d) pertaining to evidence relating the Veteran's diabetes mellitus to service, there is both positive and negative evidence.  The positive evidence consists of a May 2017 letter from a VA primary care physician who stated that he began treating the Veteran in 2000 at which time the Veteran had already been diagnosed as having diabetes mellitus and was taking insulin.  He relayed the Veteran's history of taking prednisone in 1988 and of having borderline blood sugars in the 1980s and early 1990s before eventually developing full diabetes.  In addressing the question of whether the prednisone in 1988 could have contributed to the Veteran's diabetes mellitus, the physician stated that this was difficult to say for sure, but that it was certainly possible that several courses of corticosteroids might have accelerated his development of diabetes.  The physician's use of the words "possible" and "might have" renders his opinion speculative.  In this regard, the law provides that speculative medical opinions do not meet the required evidentiary standard for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  In addition to the speculative nature of this opinion, this physician based his opinion on the Veteran having had several courses of corticosteroids despite the evidence showing that he was only prescribed one two week course while on ACDUTRA in July 1988.  Although the Veteran reported that he had had additional courses of prednisone in 1994 and 1997 for nonservice connected asthma, he was already diagnosed as having diabetes mellitus by 1994.  

The negative nexus opinion evidence includes a VA examiner's opinion in July 2011 who opined that the Veteran's diabetes was not caused by or a result of his two week steroid regimen treatment for Bell's palsy.  He reported that the Veteran had been treated with steroids for two weeks for Bell's palsy in July 1988 at which time his blood sugar became elevated.  He explained that this was an expected temporary effect of steroid therapy.  He went on to remark that once the two week course was completed the Veteran reported that he was taken off of glucose lowering medication and he was not diagnosed as having diabetes until years after the incident.  He stated that the steroid effect is a temporary effect blocking the Veteran's sensitivity to innate insulin and in no way damages the pancreas nor the peripheral receptor/regulation system.  He stated that the steroids were out of the Veteran's system and their effect long since over by the time his diabetes was diagnosed.  

The negative evidence also includes a September 1990 "To Whom It May Concern" letter from a neurologist who stated that she was submitting the letter at the Veteran's request as part of his evaluation for his reserve status.  She reported that the Veteran's glucose level had become elevated when he was placed on steroids in 1988 due to the onset of right facial weakness with right external otitis.  She stated that she had spoken to the treating physician at the time who recalled that the Veteran's glucose had dropped down to a borderline high level after the steroids were stopped.  The neurologist went on to note that the Veteran had only been on steroids for two weeks and currently had non-insulin dependent diabetes mellitus, type II.  She opined that this was not felt to be due to the Veteran's brief steroid exposure in 1988.

There is also the opinion of a VA examiner in September 2008 who noted that Prednisone can cause a transient rise in blood sugar.  The examiner went on to opine that it is less likely than not that the Veteran's diabetes is secondary to treatment for the Bell's play given the long period of time, "of at least seven years," from the development of Bell's palsy and detection of diabetes.  In light of the fact that there was less than two years between the Veteran's diagnosis of Bell's palsy in July 1988 and diagnosis of diabetes mellitus in November 1989, this opinion is given very little weight since it is based on an inaccurate medical history.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value)

Additional medical opinions that do not weigh heavily either for or against the Veteran's claim include an opinion by Dr. F.Y. in November 2009 who stated that he could not confirm nor refute that the Veteran's diabetes began on active duty.  He went on to speculate that the Veteran's diabetic nephropathy pre-existed his "active duty service" which he stated was in 1988.  In this regard, he stated that diabetic nephropathy, especially in type II diabetes, typically has a prodrome state of proteinuria of about 10-20 years prior to the loss of renal function.  He thus stated that by relying on the natural history data regarding diabetic nephropathy, "one could speculate that the Veteran's diabetes kidney disease existed at the time of his active duty service, specifically in 1988."  Although service connection for diabetic nephropathy is not at issue here, the fact the examiner speculates that the condition existed at the time of the Veteran's service in 1988 can be interpreted to mean that the Veteran also had diabetes at that time.  In any event, the speculative nature of this opinion is insufficient to establish the evidentiary standard for service connection.  Obert, 5 Vet. App. at 33; Bostain, 11 Vet. App. at 124.  Moreover, considering this examination and the other evidence of record, there is not sufficient contemporaneous evidence to indicate the baseline severity of any preexisting disability.  See Hill, 28 Vet.App. at 243.  Rather, the weight of the evidence shows that the Veteran's diabetes mellitus had its onset after the Veteran's period of ACDUTRA.  

Similar to Dr. Y.'s opinion above, Dr. P.J. also reported that he could not say that there was a possible relationship between the Veteran's steroid therapy and the development of his diabetes one year later.  In fact, he went on to report that he was enclosing medical text that states that steroid-induced diabetes is usually reversible.  He added that the information did not provide any type of percentage regarding the likelihood of causing a permanent diabetic state.

In light of the above, the Board affords the most weight to the September 1990 neurological opinion and the July 2011 VA examiner's opinion negating a causal link between the Veteran's diabetes and his two week steroid regimen treatment for Bell's palsy.  In this regard, both opinions are unequivocal and are in contrast to the physician's May 2017 speculative opinion discussed above.  

Also, unlike the May 2017 physician's opinion, the September 1990 and July 2011 opinions include rationale.  These opinions explain that the Veteran's brief steroid exposure in July 1988 caused a temporary elevated glucose level that dropped down when the steroid treatment was finished.  The July 2011 VA examiner offered a more detailed rationale when he stated that that elevated sugar due to steroid therapy is an expected temporary effect.  He explained that the steroid effect is a temporary effect blocking the Veteran's sensitivity to innate insulin and in no way damages the pancreas nor the peripheral receptor/regulation system.  He further explained that the steroids were out of the Veteran's system and their effect long since over by the time his diabetes was diagnosed.  These opinions are afforded considerable weight given that they are derived from factually accurate, fully articulated, and soundly reasoned opinions.  See Guerrieri, 4 Vet. App. at 467; see also Nieves-Rodriguez, 22 Vet. App. at 295.  The Board acknowledges that the July 2011 examiner did not have the Veteran's claims file to review when he examined the Veteran, but does not find that this fact renders the examination inadequate or otherwise reduces the probative weight of the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 303 (noting that "the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim").  In this regard, examiner reported that his opinion did not require a claims file review since the time line provided by the Veteran was sufficient to establish lack of cause and effect between the Veteran's Bell's palsy treatment with steroids and the subsequent development of diabetes.  

As for the statements from the Veteran relating his diabetes to prescribed steroids in July 1988, the Board notes that the Veteran is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, supra).  Here, however, the Board finds that the issues involved in this case are medically complex and outside the ken of a layperson.  

The Veteran alternatively asserts that he was on active duty or ACDUTRA at the time that he was initially diagnosed as having diabetes mellitus.  However, this assertion is not supported by the evidence.  Rather, the evidence shows that the Veteran presented for a private office visit in September 1989 requesting a fasting blood sugar test.  He stated that had been informed at a recent work check up one week earlier that he had an elevated blood sugar of over 300.  He was diagnosed as having diabetes by the private provider approximately two months later.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claims for service connection diabetes mellitus is denied.

III. Claims to Reopen Service Connection for Right Ear Hearing Loss and Right Ear Infections

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. 
 §§ 5108, 7105; 38 C.F.R. § 3.156 (a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson, 265 F.3d at 136.  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, as previously noted, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the Board's final decision in July 2006 denying service connection for residuals of right ear abscess/infection was the lack of evidence any residuals.  That is, the Board found that the Veteran did not have a current right ear disability.

However, following the July 2006 Board decision, the AOJ received medical evidence that suggest the presence of right ear disabilities.  More specifically, VA treatment records show that the Veteran underwent an audiological evaluation in June 2013 for complaints of progressive hearing loss over the years, right worse than left.  He was diagnosed as having mild to moderately severe sensorineural hearing loss in the right ear and was prescribed a hearing aid for the right ear.  In September 2013, he was diagnosed by VA as having mixed hearing loss in the right ear.  While these records do not include the actual audiogram or otherwise show the audiological findings, the diagnoses of right ear hearing loss as well as evidence of a VA-prescribed right ear hearing aid suggest that the Veteran may have a hearing impairment as defined by VA.  Accordingly, the evidence is sufficient to reopen this claim.  See 38 C.F.R. § 3.385.

In regard to right ear infections, the Veteran testified in March 2017 that he no longer has ear infections.  However, the June 2013 audiological examination report shows that he was referred to an ENT (ear, nose and throat) clinic to address negative middle ear pressure for his right ear.  Also, a VA otolaryngology note in November 2013 reflects his complaint of experiencing some dull, achy pain in his right ear for two weeks.  In light of this evidence showing right inner ear symptomatology and the law that provides that a current disability includes the presence of a disability at any point since the filing of a claim, even if the disability resolves prior to the Board's adjudication, the Board finds that the evidence is sufficient to reopen this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In short, as the evidence outlined above relates to at least one of the unestablished facts necessary to substantiate the claims for service connection for right ear hearing loss and right ear infections, i.e., establishing a present disability, the criteria to reopen these claims, under 38 C.F.R. § 3.156 (a) based on new and material evidence, have been satisfied.  See also Shedden, supra.  Therefore, to this extent only, the claims are granted.

REMAND

Turning to the merits of the now reopened claims of entitlement to service connection for right ear hearing loss and right ear infections, the Board finds that additional development is warranted before fully informed decisions can be made.

The Veteran asserts that his right ear hearing loss and right ear infections are due to his inservice right ear abscess/infection in July 1988.  Thus, in light of his post service diagnoses of sensorineural hearing loss, right ear (see 6/13 VA audiological consult outpatient record), and mixed hearing loss, right ear (see 9/13 VA audiological progress note), and the lack of actual audiological findings on file, he should be afforded an audiological examination, in order to determine the nature and etiology of his claimed right ear hearing loss as well as his service connection claim for right ear infections.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Lastly, any outstanding VA audiological records from June 2013 to present should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, which pertain to his claims for service connection for right ear hearing loss and right ear infections, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  Afford the Veteran a VA audiological examination in order to ascertain the nature and etiology of his claimed right ear hearing loss and right ear infections.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  

All tests and studies deemed necessary by the examiner should be performed, including pure tone threshold and Maryland CNC testing, and all clinical findings should be reported in detail. 

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion with rationale as to the following: 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has right ear hearing loss and/or right ear infections caused by, or otherwise etiologically related to, his military service, to specifically include his inservice treatment in July 1988 for a right ear abscess/infection.. 

3.  After completing the above, the Veteran's claims for service connection for right ear hearing loss and right ear infections should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


